Decree so far as appealed from by appellants Clary and Buckley affirmed. Decree so far as appealed from by the special guardian and trustees reversed, all the expenditures to which the appeal relates to be charged to income, with costs of this appeal to said appellants, payable out of the estate, and proceedings remitted to the surrogate of the county of New York for further action in accordance with the order herein. No opinion. Present — Dowling, P. J., Merrell, Martin, O’Malley and Proskauer, JJ.